Citation Nr: 0722104	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  99-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1965; 
he subsequently had additional service in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied service connection for pes planus, for 
a disability of the right third finger (trigger finger) due 
to cold injury, and for a disability manifested by foot pain 
and tingling and numbness of the toes due to cold injury.  

In January 2001, the Board remanded the claim for service 
connection for pes planus.  The Board also noted that the 
claims for service connection for a disorder of the right 
third finger and for chronic foot pain and tingling of the 
toes were not before the Board because a substantive appeal 
(e.g., a VA Form 9) had not been filed following the December 
1999 statement of the case (SOC) to perfect an appeal 
concerning these additional issues.  Subsequently, however, a 
July 2002 supplemental SOC (SSOC) addressed these additional 
issues, and the veteran responded by perfecting an appeal in 
regards to these additional claims by filing a timely VA Form 
9 later in July 2002.  

A September 2002 Board decision denied the three service 
connection claims.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) - 
which, pursuant to an unopposed motion, entered an Order in 
March 2003 vacating the Board's September 2002 decision and 
remanding the case to the Board for further development and 
readjudication.  

After receiving the case back from the Court, the Board, in 
turn, then remanded it to the RO in October 2003 for 
compliance with the directives specified - including 
ensuring compliance with the Veterans Claims Assistance Act 
(VCAA).  



Upon completion of the requested development, the case was 
again returned to the Board, which issued another decision in 
February 2005, again denying service connection for the three 
claimed disorders.  The veteran again appealed that decision 
to the Court.  A Joint Motion in May 2007 asked the Court to 
vacate and remand for further development and readjudication 
that portion of the Board's February 2005 decision that had 
denied service connection for pes planus.  Later in May 2007, 
the Court issued an Order granting the joint motion - 
vacating and remanding that part of the Board's decision that 
had denied service connection for pes planus and dismissing 
the appeal as to the other issues.  Therefore, the only issue 
remaining before the Board concerns whether he is entitled to 
service connection for pes planus.  

Both the vacated September 2002 Board decision and the 
February 2005 decision noted that, based on a July 2002 
statement, it appeared the veteran was also claiming 
entitlement to service connection for a disability manifested 
by tingling and numbness of the fingers, other than the right 
third finger, due to a cold injury in service.  It was 
further noted this issue was not inextricably intertwined 
with the issues developed on appeal, and therefore, was 
referred to the RO for any action deemed appropriate.  Since 
the veteran's appeal to the Court of the Board's February 
2005 decision, the RO has not had an opportunity to clarify 
whether he is actually asserting such a claim, nor has such a 
claim been adjudicated by the RO, much less denied and timely 
appealed to the Board.  So this matter is again referred to 
the RO for initial development and consideration since the 
Board does not currently have jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2006).

The Board is remanding the pes planus claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify the 
veteran if further action is required.




REMAND

The Joint Motion pointed out that the veteran's March 1963 
pre-induction examination noted that he had asymptomatic 
second degree pes planus.  His May 1965 discharge examination 
also noted second degree pes planus, but it did not note 
whether the condition was symptomatic/asymptomatic.

In May 2002 VA provided the veteran a medical examination to 
determine whether his pes planus had increased in severity 
during service.  The VA examiner opined that he did "not 
believe that it is as likely as not that the veteran's prior 
to service pes planus, underwent any significant increase in 
severity during the veteran's period of military service."  
In a June 2002 addendum, the same examiner stated that he did 
"not believe that the veteran had any increase in the 
severity of his pes planus during service.  The veteran had 
extensive use of his feet prior to service and likely had 
normal progression of whatever symptoms increased because of 
excessive weight bearing secondary to the obesity of the 
veteran."  

The Court held, pursuant to the Joint Motion, that the May 
and June 2002 medical opinions were "inadequate because they 
fail to state a clear opinion on whether Appellant's pre-
service pes planus increased in disability during his active 
duty."  (Emphasis in original.)  Because the May 2002 
opinion implies that the veteran's pes planus may have 
increased in severity to some extent and because the June 
2002 opinion itself contains contradictory statements on that 
point, the Joint Motion indicated that both opinions were 
inadequate.  So the Joint Motion directed the Board to 
provide the veteran another examination "to determine 
whether his preexisting pes planus increased in disability 
during his active service."  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for an 
orthopedic examination.  The claims file 
must be reviewed by the examiner for the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand and the Joint Motion.  The 
examiner's report should set forth 
in detail all current complaints and 
clinical findings regarding the veteran's 
pes planus.  Ask the examiner to provide 
a clear opinion indicating the likelihood 
(very likely, as likely as not, or 
unlikely) (1) that the veteran's pes 
planus permanently increased in 
disability during his period of active 
military service and (2) that any such 
increase was beyond the natural 
progression of the disease.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable.  

2.  Then readjudicate the veteran's claim 
in light of the additional evidence.  If 
the appeal is not decided to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted.  The 
purpose of this REMAND is to obtain clarifying information 
and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


